internal_revenue_service number release date index number -------------------------- ------------------------------------------ --------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-127415-06 date date company -------------------------------------------------------------- ------------------------------------------ member ------------------------------------------------------- ----------------- state a b ---------------- ---------------------- --------------------- dear ------------ this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence requesting rulings for company under sec_301_9100-1 of the procedure and administration regulations regarding a late entity classification election and under sec_1362 of the internal_revenue_code regarding a late s_corporation_election facts company was formed under the laws of state on a and member intended company to be an s_corporation from inception company represents that form_8832 entity classification election and form_2553 election by a small_business_corporation were timely filed with the internal_revenue_service on b however the service has no record of such a filing company has filed federal tax returns form_1120s - u s income_tax return for an s_corporation for all relevant tax years and member has filed his own federal tax returns form_1040 - u s individual income_tax plr-127415-06 return for the same years consistent with company’s intended status as an s_corporation law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity may elect its classification for federal tax purposes under sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner sec_301_7701-3 provides in general that unless it elects otherwise a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the applicable service_center sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-127415-06 sec_1362 provides in general that an election by a small_business_corporation under sec_1362 to be an s_corporation may be made for any_tax year a at any time during the preceding tax_year or b at any time during the tax_year and on or before the 15th day of the 3d month of the tax_year sec_1362 provides that if a a small_business_corporation makes an election under sec_1362 for any_tax year and b that election is made after the 15th day of the 3d month of the tax_year and on or before the 15th day of the 3d month of the following tax_year then that election shall be treated as made for the following tax_year sec_1362 provides that if a an election under sec_1362 is made for any_tax year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election for that tax_year or no such election is made for any_tax year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such election as timely made for that tax_year and sec_1362 shall not apply conclusion based on the facts and representations submitted we conclude that company has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 and that there was reasonable_cause for company’s failure to make a timely s_corporation_election under sec_1362 consequently-- company is granted an extension of days from the date of this letter for electing under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective a company must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached company's late election under sec_1362 is to be treated under sec_1362 as filed timely for its tax_year beginning a this ruling is contingent on company filing form_2553 to be effective on a with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion on whether company otherwise qualifies to be an s_corporation sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-127415-06 this ruling is directed only to the taxpayer on whose behalf it was requested according to ' k this ruling may not be used or cited as precedent s sincerely william p o’shea associate chief_counsel passthroughs and special industries
